| Case: 3:17-cv-00524-wmc Document #: 55 Filed: 05/03/21 Page 1 of 1
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

i

PAVID DE BAUCHE, plaintiff

Ve Boe, ee Notice of Appeal
EN Case Nos. 17CV454 |
AND
WI DEPT, OF CORR,, et al, defendants 17CV524.

Notice is hereby given that DeBauche, plaintiff in the. ahove
named cases, hereby appeal to the United States Court of Appeals
for the 7th Circuit from an order dismissing Case Nos, 17-CV-
454 and 17-CV-524 without prejudice but also without leave to.
amend entered in these actions on the 31st day of March, 2021.

Dated: O7APR21

att SL ouele—

DAVID DE BAUCHE, 498826
Columbia Corr, Tust.
Box 900

Portage, WE 53207
